By the Court,
Smith, J.
The bill in this case was filed by the complainant to enjoin perpetually a judgment obtained by the defendant against him before a justice of the peace of the county of Winnebago, for about ninety-six dollars.
The grounds upon which he predicates his claim to the relief prayed for, are,
*443“ 1st. That the judgment was fraudulently procured by the “ complainant.
“ 2d. That no service of process was ever had upon said “ defendant, sufficient to give the justice before whom it was “ obtained, jtuisdiction.
“ 3d. The complainant was prevented, through no laches or “ fault of his own, from making a defense to the claim in the ‘‘justice’s court, and an unjust and inequitable judgment ren- “ dered therein against him, and that the time for appealing “ from said judgment had expired before the said complainant “ had any knowledge of its rendition.”
It is not necessary to cite authorities to the doctrine that it is competent for a court of equity to relieve against a judgment at law obtained by fraud; and that a court of equity will exercise its power to prevent a fraudulent, corrupt and inequitable use of a judgment at law, even though regularly obtained.
Assuming for the present that the justice obtained jurisdiction of the defendant and of the subject matter of the action, the court will intend that the proceedings were regular and the judgment right, until the contrary appears. 3 Hill, 76. And though the proceedings may have been irregular, the judgment will not be set aside for such cause alone. 3 John. Chy. R., 281; 2 Dow. & R., 526.
The acts of the defendant on which the charge of fraud in obtaining the judgment is based, consist in the fact that he had, before the commencement of the suit in which the judgment was rendered, commenced a suit for the same cause of action— for the breach of the covenants of a certain lease between the parties, executed in June, A. D. 1851; that having obtained a judgment of sixteen dollars, from which the complainant appealed to the circuit court of Winnebago county, and when the cause came on for trial, the material testimony oí the plaintiff was ruled out, whereupon “he withdrew a juror, and submitted to anon-suit; and that afterwards he commenced another suit for the same cause of action, when the complainant was absent from the state, before a justice of the peace, and introduced before him the same evidence which had been adjudged inconi-*444petent in the circuit court; that this trial was ex parte, the defendant taking advantage of the complainant’s absence from the state.”
That the complainant was absent from the state at the time of the trial is true, and of that we shall speak presently.
It appears that on the trial in the circuit court of the first suit, founded upon' the breach of the covenants of a certain lease between the parties, the plaintiff, Baldwin, now defendant, offered in evidence a sworn copy of the lease, (the latter having been deposited by the parties with one Capron, in the state of Illinois, for safe keeping,) instead of having taken the deposition of Capron, with a copy of the lease attached. The circuit court decided such copy to be incompetent evidence; and that being the foundation of the action, he withdrew a juror, or took a voluntary non suit. It is further alleged that on the trial of the second suit, before the justice, Baldwin introduced the same sworn copy of the lease, which had been rejected by the circuit court in the former suit, which was admitted by the justice.
If the proof were as the complainant alleges, it would afford no presumption of fraud. The objection taken to the introduction of the copy of the lease in the circuit court was merely technical. It was a copy, incorporated in the deposition of Capron, instead of the original attached; and although in the form presented it may have been properly rejected, it would have afforded no ground for the interference of a court of equity had the circuit court erroneously admitted the sworn copy. How then can a court of equity correct an error of the same kind committed by the justice ? There is no pretence that the paper offered, embodied in the deposition of Capron, was not a true copy, or that there were any endorsements, receipts, modifications or alterations suppressed. The only objection is, that it was not presented in precise legal form. If it was a true and full copy, and there is no pretence that it was not, how is it possible that the complainant could have been injured ? Courts of equity were not instituted for the purpose of correcting mere technical errors of justices of the peace in the *445introduction or admission of evidence. The merits of the case could not have been affected in the slightest degree whether the original lease or an exact copy tvas presented to him. The defendant was guilty of no fraud, because the copy presented the truth of'the covenants equally with the original. It may be remarked, in passing, that it is quite doubtful whether the bill would admit this proof, but we have chosen to consider it in all its amplitude, and can discover no sign or badge of fraud in the facts urged in the first point, nor any matter which deserves the consideration of a court of equity.
We pass to the second point raised by the complainant, viz: “ That no service of process was ever had upon said defendant “ sufficient to give the justice before whom the suit was tried “jurisdiction of the defendant therein.”
This objection, if well founded, might, perhaps, under some circumstances afford ground for equitable relief, though it might well be replied that in such case the judgment would be utterly void, and a complete remedy at law would be open to the complainant for any injury he might suffer from an attempt to enforce it. Rut without deciding whether or not such is the case, or whether a court of equity could interfere in a case of the kind, we prefer to consider the merits as the pleadings and proofs present them. And we are constrained to say that we are unable to sustain the complainant’s bill upon any view which we have been able to take of the case.
As before remarked, courts of equity will relieve against judgments at law obtained by fraud. But there is nothing in the proofs in this case which shows that the defendant was guilty of any fraudulent practices in procuring service of the summons issued by the justice. The complainant in his bill says that he moved from the state of Illinois to the county of Winnebago in this state, “in the month of June, 1856, with his family, and made the town of Clayton in said county his permanent residence.” The bill further alleges that the officer returned the summons, (returnable February 21st, 1856), endorsed to the effect that he had served the same on the complainant on the 14th day of February, 1856, by leaving a certi*446fied copy at the complainant’s last place of residence, with a member of his family of lawful age, to whom he explained the contents. The bill also alleges that the copy was delivered to a young woman who was temporarily residing with his family, but who was not a member of his family, who was ignorant oí the nature of the summons, and did not disclose the fact of its reception until after judgment was rendered. The proof is that the copy was left with the mother-in-law of the complainant, he being absent, and she did not disclose the fact of its reception to the complainant’s wife on account of her severe illness. The defendant in his answer denies that he knew of the complainant’s absence and says that he supposed he was at home. There is no proof to show that he did know of the complainant’s absence, or used any means to prevent the knowledge of the suit from coming to him. It may have been the misfortune of the complainant that he was absent at the time, but certainly there is nothing to prove fraud upon the defendant.
The service was good according to our statute. The complainant in his bill says that he had permanently located his family in the town of Clayton. The service was made by leaving a copy with his mother-in-law, and we do not see but that all the requirements of the law were fulfilled, and we think that there is an utter want of evidence, (it not of averments in the bill), to convict the defendant of fraud. This must be done before a court of equity can interfere to set aside or perpetually enjoin a judgment at law.
It may be proper to remark that the manner in which the first suit was disposed of, was sufficient to warn the complainant that another attempt would be made. There was no trial upon the merits, but the suit failed on account of technical imperfections in the form of the evidence offered. We cannot here review the merits of the judgment before the justice. It is presumed to be correct.
The decree of the court below must be reversed, and the complainant’s bill be dismissed with costs.